Title: From Louisa Catherine Johnson Adams to Charles Francis Adams, 17 June 1823
From: Adams, Louisa Catherine Johnson
To: Adams, Charles Francis


				
					
					Washington 17 June 1823
				
				Your Letter from Cambridge arrived yesterday my dear Charles and I was sorry to find you still suffered from your old nervous timidity—Do not however despair I struggled many years of my life from against the same difficulty but fortunately conquered it and now can almost generally command myself—Habit and constant practice will soon get the better of this very unpleasant sensation and reading aloud to others will greatly contribute to wear it off—I am at present going to Bladensburg for a week and shall therefore not write until I return in the mean time be assured of the love and warm affection of your Mother
				
					L. C A—
				
				
			